I regret that I am unable to agree with the decision of my esteemed colleagues in this appeal which is on questions of law from a judgment of the Court of Common Pleas of Cuyahoga County, affirming an order of the Architectural Board of Review of the City of Cleveland Heights which disapproved the issuance to appellant herein of a building permit for a single-family residence. The proceedings in the Court of Common Pleas were in the nature of an appeal, under favor of the provisions of Chapter 2506, Revised Code, from the decision of the board.
To briefly review the factual situation, it appears from the record that on December 18, 1961, appellant completed her application with the plans requesting a building permit for a single proposed family residence to be constructed on a vacant lot on the north side of North Park Boulevard. Pursuant to the applicable ordinances of the city of Cleveland Heights, these plans were presented to the board for review and consideration. A hearing was had on the application, and on February 6, 1962, the board denied the permit for the reason that the proposed residence "does not maintain the high character of community *Page 73 
development in that it does not conform to the character of the houses in the area."
In this dissent it is deemed necessary merely to consider appellant's first assignment of error, namely, that the board's denial of a permit was contrary to law in that it was based exclusively on an aesthetic consideration. That the board's determination was based entirely on such a consideration is, to this member of the court, conclusively established by the record before us. Take for example these questions and answers in connection with the interrogation of the witness, Russell Ralph Peck, a registered architect, who is a member of the Board of Architectural Review, at the trial in the Common Pleas Court. It should be remembered that it was stipulated by counsel for both parties that, if the other two members of the Board of Architectural Review would have testified, their testimony would be the same as the testimony of Mr. Peck. It is to be remembered also that both of these other members are likewise registered architects.
"Q. Now the board never took the position that this house would hurt property values along North Park Boulevard, did it? A. Our issue was the fact that it was a single story house in a multi-story neighborhood * * *.
"Q. In other words, you were concerned * * *. A. * * * and itdid not conform to the aesthetics of the neighborhood. [Emphasis added.]
"Q. Your objection was grounded upon the appearance of this house and not upon any market value depreciation possibility? A. There is no question that the house would be in a class costwise with those in the neighborhood. * * *
"* * *
"Q. The application for the permit was denied solely on the ground that the house did not conform to the character of the other houses along North Park Boulevard; is that correct? A. Yes.
"Q. And the application wasn't denied because of any purported or existing violation of technical requirements of the building code? A. Oh, no.
"* * *
"Q. At the meeting of January 2nd and February 6th, was there any evidence before the board that this house, if built, *Page 74 
would threaten, endanger or impair the public health or public safety? A. No.
"Q. Any evidence before the board that if that house were built it would adversely affect the public welfare, Mr. Peck? A. It might affect public opinion.
"Q. Might affect public opinion? A. Yes, but not welfare.
"Q. But not welfare? A. Yes.
"* * *
"Q. How are the other houses affected, sir? A. By the fact that this house did not conform to the multi-story designs of the houses in the neighborhood.
"* * *
"Q. In other words, you can't tell us what practical effect this house would have on the other houses or any other house in that neighborhood? A. From a value standpoint, it probably would be as valuable dollar-wise.
"* * *
"Q. I take it from what you say that the board's essential concern was with the appearance of this house from the outside? A. Exactly.
"Q. The board wasn't concerned with the architectural treatment of the interior? A. No.
"Q. Its sole consideration was the exterior appearance; is that right? A. Yes, sir.
"* * *
"A. We don't like the appearance of that house in this neighborhood."
One of the sixteen stipulations entered into between the parties in the trial court was to the effect that neither the zoning code nor the building code of the Codified Ordinances of the City of Cleveland Heights establishes a minimum height in terms of stories or of feet to which residences must conform.
Another stipulation between the parties was that Architect Kelly's design for the appellant's proposed home satisfies the Cleveland Heights Zoning and Building Code requirements as to size, height, mass and setback.
Further, it was stipulated that most residences in the city of Cleveland Heights were built prior to World War II.
Therefore, the question presented under this assignment of *Page 75 
error is: does the board have the right to prohibit a citizen from building a house that does not conform to the other houses in the neighborhood, as Mr. Peck testified, supra, or, in other words, on aesthetic considerations alone, where the design and plans of such house meet the zoning and building code requirements and will not threaten, endanger or impair the public health, safety or welfare, and will not impair property values in the neighborhood?
This member of the court is of the opinion that the answer is an emphatic negative in the light of the law that is applicable to the situation.
First, to take up the decision of the board: what answers do the evidence provide as to "the character of the houses in the area," as stated in the board's decision? North Park Boulevard is an important motor vehicle thoroughfare running generally east and west. On the south side of the boulevard there is a park area. There are no sidewalks on either side of the boulevard in the block, at least, where appellant's site is located. The homes along North Park Boulevard show examples of Tudor, flat-roofed contemporary or modern, Spanish Colonial, and other types. Some are two and one-half or three storied homes. The plaintiff's lot abuts to the north on the south end of lots on Colchester Road. This latter street on both sides presents a prosaic succession of two family homes, some of brick construction, some of wood, and some of a combination of both, all of two and one-half stories in height. Two lots west of the plaintiff's property and clearly within view from her lot are the modest frame single homes of two stories on both sides of Woodmere Drive. So here in one small area in Cleveland Heights we find a melange of architectural styles and of obviously varying lot sizes and price values. Then the question occurs as to what is the "character of the houses in the area." A fair definition would appear to consider "character" as the sum of qualities or features by which the area is distinguished from others or a sum of traits conferring distinctiveness. But, is there any distinctiveness to this area? It seems to reflect the result observable in any American suburb of the age of Cleveland Heights with localities of residences constituted of a mixture of architectural designs and of varying price values, most *Page 76 
of which were obviously constructed at least from twenty-five to forty years ago. This is not the new suburbia, the packaged villages that are becoming the barracks of the new generation.
The residence proposed to be constructed on her lot by appellant does have character, in the opinion of this member of the court, judging from the description of the plans given by the architect and the model of the proposed construction introduced as an exhibit. It does have attributes conferring distinctiveness. It is one story with a flat roof. But there are other one story modern homes on North Park Boulevard with flat roofs. The plans include a wall to be built at the setback line, 106 feet from North Park Boulevard, approximately seven feet high, with walls describing irregular courses on the easterly and westerly sides and a wall on the north line. If appellant does not wish to be bothered with a view of the "round the clock" vehicular traffic swishing past on North Park Boulevard to and from the marts of trade, she should be permitted this peace. If she wishes to screen out the view of the neighboring mixture of architectural styles and enjoy her trees and garden and other beauties of nature and whatever decoration she introduces within her walls and her home, these should be permitted to her. She feels that the plan submitted calls for a residence of beauty and utility, and so does her architect.
It should be borne in mind that there is an important principle of eclecticism in architecture which implies freedom on the part of the architect or client or both to choose among the styles of the past and present that which seems to them most appropriate.
Should the appellant be required to sacrifice her choice of architectural plan for her property under the official municipal juggernaut of conformity in this case? Should her aesthetic sensibilities in connection with her selection of design for her proposed home be stifled because of the apparent belief in this community of the group as a source of creativity? Is she to sublimate herself in this group and suffer the frustration of individual creative aspirations? Is her artistic spirit to be imprisoned by the apparent beneficence of community life in Cleveland Heights? This member of the court thinks not under the record in this case and the pertinent legal principles applicable thereto. *Page 77 
The proposition that the regulatory powers of a municipality cannot be exercised for purely aesthetic reasons unrelated to the requirements of public health, safety or welfare is well settled in Ohio.
Wondrak v. Kelley (1935), 129 Ohio St. 268; Pritz v. Messer
(1925), 112 Ohio St. 628; City of Youngstown v. Kahn Bros.Building Co. (1925), 112 Ohio St. 654; State, ex rel. Srigley,
v. Woodworth (1929), 33 Ohio App. 406; Peebles v. State (1937), 25 Ohio Law Abs., 545.
Accordingly, the board's disapproval of the issuance of a permit for aesthetic reasons alone is contrary to law and the claim of error is well taken.
For these reasons, it is my view that the judgment of the Court of Common Pleas should be reversed and the cause remanded with instructions to return the cause to the Board of Architectural Review of Cleveland Heights directing that body to approve the issuance of a building permit to appellant.